As filed with the Securities and Exchange Commission on June 2, 2014 Securities Act File No. 333- Investment Company Act File No. 811-06445 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 [X]REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. and/or [X]REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 6 THE HERZFELD CARIBBEAN BASIN FUND, INC. (Exact Name of Registrant as Specified in Charter) 119 Washington Avenue, Suite 504 Miami Beach, FL 33139 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (305) 271-1900 Thomas J. Herzfeld The Herzfeld Caribbean Basin Fund, Inc. 119 Washington Avenue, Suite 504 Miami Beach, FL 33139 Copies to: Thomas J. Herzfeld Joseph V. Del Raso, Esq. 119 Washington Avenue Pepper Hamilton LLP Suite 504 3000 Two Logan Square Miami Beach, FL 33139 18th and Arch Streets Philadelphia, PA 19103 Approximate date of proposed public offering: As soon as practicable after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, as amended, other than securities offered in connection with a dividend reinvestment plan, check the following box. [] CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered Proposed Maximum Offering Price Per Share (1) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee Common Stock [ ] Shares $[ ] Estimated solely for the purpose of calculating the registration fee. Calculated pursuant to Rule 457(c) under the Securities Act of 1933 based upon the market price of $[8.00] reported on the NASDAQ Capital Market on [May 19, 2014]. The subscription price per share will be set at [ ]% of the average volume-weighted closing sale price at which the common stock trades on the NASDAQ Capital Market on the expiration date and the four preceding trading days. Estimated solely for the purpose of calculating the registration fee. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment that specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. [herzfeld logo] PROSPECTUS [DATE] Shares THE HERZFELD CARIBBEAN BASIN FUND, INC. Common Stock Issuable Upon Exercise of Rights to Subscribe for Such Shares of Common Stock The Herzfeld Caribbean Basin Fund, Inc. (the “Fund”) is issuing non-transferable rights the (“Rights”) to its stockholders of record on (the “Record Date”), entitling the holders of Rights to subscribe for an aggregate of approximately shares of the Fund’s common stock (the “Offer”). Each stockholder of record on the Record Date will receive one Right for each full share of the Fund’s common stock owned on the Record Date. The Rights will entitle the holders to purchase one share of the Fund’s common stock, par value $0.001 per share (“Common Stock”) for every Rights held, and stockholders of record on the Record Date who fully exercise their Rights will be entitled to subscribe for additional shares of Common Stock (“Over-Subscription Shares”) subject to the limitations set forth in this prospectus. The Over-Subscription Shares will be allocated pro rata to stockholders who over-subscribe based on the number of Rights originally issued to them. The Fund may increase the number of shares of Common Stock subject to subscription by up to % of the shares, or up to an additional shares of Common Stock, for an aggregate total of shares of Common Stock. The rights are non-transferable and, therefore, may not be purchased or sold. The Fund’s Common Stock is listed, and the shares of Common Stock issued pursuant to this Offer will be listed on the NASDAQ Capital Market under the symbol “CUBA.” The Offer will expire at , Eastern Time, on (the “Expiration Date”), unless extended as described herein. The Fund announced its intention to make the Offer on . The net asset values (“NAV”) per share of common stock at the close of business on and on were $ and $ , respectively, and the last reported sale prices of a share of Common Stock on the NASDAQ Capital Market on those dates were $ and $ , respectively. The subscription price per share (the “Subscription Price”) will be % of the average volume-weighted closing sale price at which the Common Stock trades on the NASDAQ Capital Market on the Expiration Date and the four preceding trading days. Once you subscribe for shares of Common Stock pursuant to the Offer and the Fund receives payment or guarantee of payment, you will not be able to change your investment decision. The Fund is a non-diversified, closed-end management investment company organized in the State of Maryland on March 10, 1992. Its investment adviser is HERZFELD / CUBA, a division of Thomas J. Herzfeld Advisors, Inc. (the “Adviser”). The Fund’s investment objective is long-term capital appreciation. To achieve its objective, the Fund invests in issuers that are likely, in the Adviser’s view, to benefit from economic, political, structural and technological developments in the countries in the Caribbean Basin, which include, among others, Cuba, Jamaica, Trinidad and Tobago, the Bahamas, the Dominican Republic, Barbados, Aruba, Haiti, the Netherlands Antilles, the Commonwealth of Puerto Rico, Mexico, Honduras, Guatemala, Belize, Costa Rica, Panama, Colombia, the United States and Venezuela. The Fund invests at least 80% of its total assets in a broad range of securities of issuers, including U.S.-based companies which engage in substantial trade with, and derive substantial revenue from, operations in the Caribbean Basin Countries. An investment in the Fund is not appropriate for all investors and should not constitute a complete investment program. No assurances can be given that the Fund’s objective will be achieved. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Estimated Subscription Price1 Estimated Sales Load Estimated Proceeds to the Fund2 Per Share $ None $ Total $ None $ As a result of the terms of the Offer, stockholders who do not fully exercise their Rights, including the Over-Subscription Privilege described in the sectionof this prospectus entitled “The Offering Over-Subscription Privilege,” will, upon the completion of the Offer, own a smaller proportional interest in the Fund than they owned before the Offer. The Offer will result in either a dilution or accretion of NAV for all stockholders, whether or not they exercise some or all of their Rights, because the Subscription Price per share may be less than or greater than the then-current NAV. The amount of dilution or accretion might be significant. Investing in the Fund involves risks. See “Risk Factors and Special Considerations” on page [] of this prospectus. The employees of the Fund’s Adviser and the Directors and officers of the Fund (see, “Management of the Fund”) maypurchase shares of Common Stock through the Primary Subscription described in the sectionof this prospectus entitled “The Offering – Terms of the Offer ” and the Over-Subscription Privilege on the same terms as other stockholders. This prospectus sets forth concisely certain information about the Fund that a prospective investor should know before investing. Please read this prospectus carefully before investing and keep it for future reference. All subscription questions and inquiries relating to the Offer should be directed to or by calling (800) . Copies of the Fund’s Annual Report and Semi-Annual Report may be obtained, free of charge, upon request by writing to The Herzfeld Caribbean Basin Fund, Inc., 119 Washington Avenue, Suite 504 Miami Beach, FL 33139, by calling (800) TJH-FUND or (305) 271-1900, or on the Fund’s website at http://herzfeld.com/cuba.htm . Information about the Fund can be also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090 or toll free at (800) 732-0330. This information is also available on the EDGAR database on the SEC’s internet site at: http://www.sec.gov , and copies may be obtained, after paying a duplicating fee, by electronic request at the following e-mail address: publicinfo@sec.gov or by writing the Public Reference Section of the Securities and Exchange Commission, treet, NE, Washington, D.C. 20549. No dealer, salesperson or other person is authorized to give any information or to represent anything not contained in this prospectus. You must not rely on any unauthorized information or representations not contained in this prospectus as if the fund had authorized it. The fund is offering to sell, and seeking offers to buy, shares of common stock only in jurisdictions where offers and sales are permitted. This prospectus does not constitute an offer to sell or the solicitation of an offer to buy any security other than the shares of common stock offered by this prospectus, nor does it constitute an offer to sell or the solicitation of an offer to buy shares of common stock by anyone in any jurisdiction in which such offer or solicitation would be unlawful. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or any sale of common stock. 1 Since the Subscription Price will not be determined until after printing and distribution of this prospectus, the Subscription Price above is estimated based on the closing price of a share of common stock of the Fund on and applying the pricing formula set forth on the cover page of this prospectus and described below under “Subscription Price” (i.e., % of the average volume-weighted closing sales price of the Fund’s shares on the NASDAQ Capital Market on , and the four preceding trading days) (the “Estimated Subscription Price”). The average weighted closing sales price of a share the Fund’s common stock on was $. See “The Offering - Subscription Price, and, Payment For Shares”. 2 Proceeds to the Fund before deduction of expenses incurred by the Fund in connection with the Offer which are estimated to be $. Amounts received by check prior to the final due date of this Offer will be deposited in a segregated interest-bearing account pending allocation and distribution of Common Stock. Interest on subscription monies will be paid to the Fund regardless of whether Common Stock is issued by the Fund. TABLE OF CONTENTS PROSPECTUS SUMMARY 1 The Offer 1 Important Terms of the Offer 1 Important Dates for the Offer 2 Key Elements of the Offer 2 Information Regarding the Fund 5 Information Regarding the Adviser and Custodian 5 Risk Factors and Special Considerations 5 Fee Table 8 FINANCIAL HIGHLIGHTS 9 THE FUND 11 Share Price Data 11 THE OFFERING 11 Terms of the Offer 11 Purpose of the Offer 12 Subscription Price 14 Over-Subscription Privilege 14 Expiration of the Offer 15 Subscription Agent 15 Method of Exercising Rights 15 Payment for Shares 15 Delivery of Stock Certificates 17 Foreign Restrictions 17 Federal Income Tax Consequences Associated With the Offer 17 Employee Plan Considerations 18 USE OF PROCEEDS 18 RISK FACTORS AND SPECIAL CONSIDERATIONS 18 Dilution of Net Asset Value and Effect of Non-Participation in the Offer 19 Discount From Net Asset Value 19 Risks of Investing in Caribbean Basin Countries 19 Geographic Concentration Risk 20 Foreign Securities Risk 20 Foreign Economy Risk 21 Currency Risk 21 Governmental Supervision and Regulation/Accounting Standards 21 Certain Risks of Holding Fund Assets Outside the United States 22 Settlement Risk 22 Emerging Markets Risk 22 INVESTMENT OBJECTIVE AND POLICIES 23 Investment Policies - General 23 Special Leverage Considerations 25 Hedging Transactions 25 Forward Foreign Currency Exchange Contracts 25 Options on Foreign Currencies 26 Futures Contracts 26 Options on Securities and Options on Indices 27 Repurchase Agreements 27 Debt Securities 28 Securities Lending 28 Portfolio Turnover 29 Investment Restrictions 29 MANAGEMENT OF THE FUND 30 Board of Directors 30 Information About Directors and Officers 30 Committees of the Board 31 Ownership of the Fund By Directors 32 Investment Adviser and Portfolio Manager 33 Investment Adviser 33 Portfolio Manager 33 Investment Advisory Agreement 34 Benefit to the Adviser 35 Expenses of the Fund 35 PORTFOLIO TRANSACTIONS AND BROKERAGE 35 CODE OF ETHICS 36 PROXY VOTING POLICIES AND PROCEDURES 36 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS 36 DESCRIPTION OF COMMON STOCK 36 Share Repurchases and Tender Offers 37 Certain Provisions of Articles of Incorporation and Bylaws 38 DIVIDENDS AND DISTRIBUTIONS; DIVIDEND REINVESTMENT PLAN 39 TAXATION 41 Federal Taxation of the Fund and its Distributions 42 Sales of Shares 44 Backup Withholding 45 Other Tax Considerations 45 DETERMINATION OF NET ASSET VALUE 45 CUSTODIAN, TRANSFER AGENT, DIVIDEND DISBURSING AGENT, AND REGISTRAR 46 LEGAL MATTERS 46 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 46 FINANCIAL STATEMENTS 46 APPENDIX A A-1 APPENDIX B B-1 PROSPECTUS SUMMARY This summary highlights some information that is described more fully elsewhere in this prospectus and is qualified in its entirety by the more detailed information included elsewhere in the prospectus. The summary may not contain all of the information that is important to you. To understand the Offer fully you should read the entire document carefully, including the risk factors. The Offer The Board of Directors of the Fund (the “Board”) has determined that it is in the best interests of the Fund and its existing stockholders to increase the assets of the Fund so that the Fund may be in a better position to take advantage of investment opportunities that may arise. In addition, the Board believes that increasing the size of the Fund may lower the Fund’s expenses as a proportion of average net assets because the Fund’s fixed costs would be spread over a larger asset base. There can be no assurance, however, that an increase in the size of the Fund will lower the Fund’s expense ratio. Further, to the extent the Fund realizes gains (as it has in the past), any net realized gains of the Fund are required to be distributed to stockholders in order to maintain its “regulated investment company” status under Subchapter M of the U.S. Internal Revenue Code of 1986, as amended (the “Code”). Accordingly, in the future the Fund may be required to make large distributions to shareholders to maintain regulated investment company status, thereby reducing the net assets of the Fund. Additionally, if the Fund is fully invested it when it is required to make a distribution it may need to sell some of its portfolio holdings at an inopportune time in order to raise the necessary funds to satisfy the distribution requirement.For the calendar year ended December 31, 2013, the Fund paid a year-end distribution of $1.14 per share. If successful, the Offer may reduce the need of the Fund to sell its portfolio positions in order to satisfy its distribution requirements. The Board also believes that a larger number of outstanding shares and a larger number of beneficial owners of shares could increase the level of market interest in and visibility of the Fund and improve the trading liquidity of the Fund’s common stock on the NASDAQ Capital Market. The Offer seeks to reward existing stockholders by giving them the right to purchase additional shares at a price below market without incurring any commission or other transaction charges. See “The Offering - Purpose of the Offer.” At Board meetings held on February 11, 2014, May 7, 2014, and [], the Board discussed at length with the Adviser and counsel to the Fund the details of a proposed rights offering. At that meeting, the Board approved a non-transferable rights offering, which would permit stockholders to acquire one new share of the Fund for every Rights held (i.e., a rights offering) for a Subscription Price, equal to % of the volume-weighted average market price of a share of common stock on the Expiration Date and the four immediately preceding trading days. Important Terms of the Offer Total number of shares of Common Stock available for Primary Subscription: Number of Rights you will receive for each outstanding share of Common Stock you own on the Record Date: One Right for every one Share * Number of shares of Common Stock you may purchase with your Rights at the Subscription Price per share One share for every Rights ** Subscription Price: % of the average volume-weighted sales price per share of the Fund’s Common Stock on the NASDAQ Capital Market on and the four preceding trading days. Estimated Subscription Price $ * The number of Rights to be issued to a stockholder on the Record Date will be rounded up to the nearest whole number of Rights; no fractional Rights will be issued. ** Stockholders will be able to acquire additional shares of Common Stock pursuant to an over-subscription privilege in certain circumstances, described in the section of this prospectus entitled “The Offering – Terms of the Offer.” -1- Important Dates for the Offer Record Date: Subscription Period: to Expiration Date : * Pricing Date: * Subscription Certificate and Payment for Shares Due** * Notice of Guaranteed Delivery Due** * Final Payment for Shares (if any) Due*** * Confirmation Mailed to Participants * * Unless the Offer is extended. ** Record Date Stockholders exercising Rights must deliver to the Subscription Agent by the Expiration Date either (i) the Subscription Certificate together with the estimated payment or (ii) a Notice of Guaranteed Delivery. *** Additional amounts may be due at settlement for additional shares purchased upon exercising Rights because the Estimated Subscription Price may be less than the actual Subscription Price. See “The Offering - Payment for Shares.” (Capitalized terms used in this section are defined elsewhere in this prospectus.) Key Elements of the Offer -for- Offering The Offer will give stockholders on the Record Date (“Record Date Stockholders”) the right to purchase one share of Common Stock for every Rights received. For example, if you own 100 shares of common stock on the Record Date, you will receive 100 Rights entitling you to purchase shares of Common Stock of the Fund. Record Date Stockholders may exercise all or some of their Rights. However, stockholders who do not exercise all of their Rights will not be able to participate in the Over-Subscription Privilege . See “Over-Subscription Privilege” below. Non-Transferable Rights The Rights issued in the Offer will be “non-transferable” and, therefore, may not be purchased or sold. Rights not exercised will expire without residual value at the Expiration Date. The Rights will not be listed for trading on the NASDAQ Capital Market or any other securities exchange. However, the shares of Common Stock to be issued pursuant to the Offer will be listed for trading on the NASDAQ Capital Market, subject to the NASDAQ Capital Market being officially notified of the issuance of those shares. Dilution/Non-Participation in Offer Record Date Stockholders who do not fully exercise their Rights including the Over-Subscription Privilege will, at the completion of the Offer, own a smaller proportional interest in the Fund than if they exercised their Rights. If the Subscription Price per share is below the then current NAV per share, stockholders will experience immediate perhaps substantial dilution of the aggregate NAV of their shares of Common Stock if they do not participate in the Offer and will experience a reduction in the NAV per share whether or not they participate in the Offer. If the Subscription Price is greater than the then current NAV per share, the NAV will experience some accretion.The Fund cannot state precisely the extent of this dilution (if any) if stockholders do not exercise their Rights because the Fund does not know what the NAV and price per share will be at the time of the Offer or what proportion of the Rights will be exercised. -2- See “Risk Factors and Special Considerations - Dilution of Net Asset Value and Effect of Non-Participation in the Offer.” Subscription Price Shares of Common Stock issued upon exercise of Rights will be sold at a price equal to % of the volume-weighted average closing sales price of a share of Common Stock on the NASDAQ Capital Market on the Expiration Date and the four preceding trading days. The Subscription Price is discussed further under “The Offering - Subscription Price.” In addition, information with respect to the quarterly high and low sale prices of the Fund’s Common Stock on the NASDAQ Capital Market and the corresponding NAVs per share of Common Stock is provided under “The Fund”. Over-Subscription Privilege Each Record Date Stockholder who fully exercises all Rights issued to him is entitled to subscribe for shares which were not otherwise subscribed for by others in the Primary Subscription. If enough shares are available, all of these requests will be honored in full. If these requests for shares exceed the shares available, the Fund may determine after the expiration of the Offer, at the discretion of the Fund, to issue additional Common Stock up to an amount equal to % of the shares available pursuant to the Offer (up to an additional shares of Common Stock) in order to cover these requests. Regardless of whether the Fund issues such additional shares, to the extent shares are not available to honor all requests, the available shares will be allocated pro rata among those Record Date Stockholders who over-subscribe based on the number of Rights originally issued to them by the Fund. Exercising Rights Except as described below, subscription certificates evidencing the Rights (“Subscription Certificates”) will be sent to Record Date Stockholders or their nominees. There is no minimum number of Rights which must be exercised for the Offer to close. If you wish to exercise your Rights, you may do so in the following ways: 1. Complete, sign and date the Subscription Certificate. Enclose it in the envelope provided, together with payment in full and mail or deliver the envelope to the Subscription Agent (described in the section of this prospectus entitled “The Offering – Terms of the Offer”) at the address indicated on the Subscription Certificate calculating the total payment on the basis of the Estimated Subscription Price of $ per share (i.e., the estimated Subscription Price based on the Fund’s market price on ). Your Subscription Certificate and payment must be received by the Expiration Date. Payment pursuant to this method must be in United States dollars by money order or check drawn on a bank located in the United States and must be payable to “The Herzfeld Caribbean Fund, Inc.” 2. Contact your broker, banker or trust company, which can arrange, on your behalf, to guarantee delivery of payment and delivery of a properly completed and executed Subscription Certificate pursuant to a notice of guaranteed delivery (“Notice of Guaranteed Delivery”) by the close of business on the third Business Day after the Expiration Date. For purposes of this prospectus, a “Business Day” shall mean any day on which trading is conducted on the NASDAQ Capital Market. A fee may be charged for this service. The Notice of Guaranteed Delivery must be received by the Expiration Date. Rights holders will have no right to rescind a purchase after the Subscription Agent has received the Subscription Certificate or Notice of Guaranteed Delivery. See “The Offering - Method of Exercising Rights,” and, —“Payment for Shares.” The Subscription Agent will deposit all checks received by it prior to the final due date into a segregated interest bearing account at (see, “The Offering – Subscription Agent”) pending distribution of the shares from the Offer. All interest will accrue to the benefit of the Fund and investors will not earn interest on payments submitted. -3- Restrictions on Foreign Stockholders The Fund will not mail Subscription Certificates to stockholders whose record addresses are outside the United States or who have an APO or FPO address. Stockholders whose addresses are outside the United States or who have an APO or FPO address and who wish to subscribe to the Offer either partially or in full should contact the Subscription Agent by written instruction or recorded telephone conversation no later than three (3) Business Days prior to the Expiration Date. Purpose of the Offer The Board of the Fund has determined that it is in the best interests of the Fund and its stockholders to increase the assets of the Fund available for investment so that the Fund will be in a better position to take full advantage of investment opportunities. The Board believes that increasing the size of the Fund may increase the trading liquidity of the Fund’s shares of Common Stock and also may reduce the Fund’s expenses as a proportion of average net assets. The Offer also may allow the Fund to make capital gain distributions required to maintain its tax status as a regulated investment company without causing a reduction in the net assets of the Fund. Any such reduction will reduce the amount of cash available for additional investment opportunities. The Board also believes that a larger number of outstanding shares and a larger number of beneficial owners of shares could increase the level of market interest in and visibility of the Fund and improve the trading liquidity of the Fund’s common stock on the NASDAQ Capital Market. In addition, the Offer seeks to reward the Fund’s stockholders by giving them the right to purchase additional shares of Common Stock at a price that will be below the market price without incurring any direct transaction costs. The Offer will benefit both the Fund and its stockholders by providing the Fund with the ability to make additional investments without selling current investments if otherwise not desirable. Moreover, if the Subscription Price is greater than the NAV per share of Common Stock of the Fund on the Expiration Date (less offering expenses), the Offer will increase the NAV per share. See “The Offering- Purpose of the Offer.” Use of Proceeds : The net proceeds of the Offer are estimated to be approximately $. This figure is based on the Estimated Subscription Price per share of $ and assumes all shares offered are sold and that the expenses related to the Offer estimated at approximately $ are paid. The Adviser anticipates that it will take no longer than three to sixmonths for the Fund to invest these proceeds in accordance with its investment objective and policies under current market conditions. Pending investment, the proceeds will be invested in short-term cash-equivalent instruments. Although the Adviser anticipates that a substantial portion of the proceeds will be invested pursuant to its investment objective and policies, some of the proceeds may be used to make capital gain distributions required to maintain its tax status as a regulated investment company. [As of , the aggregate capital gains for calendar year were $. ]See “Use of Proceeds”. -4- Information Regarding the Fund The Herzfeld Caribbean Basin Fund, Inc. is a non-diversified, closed-end management investment company organized in the State of Maryland on March 10, 1992. The Fund’s investment objective is long-term capital appreciation. To achieve its objective, the Fund invests in issuers that are likely, in the Adviser’s view, to benefit from economic, political, structural and technological developments in the countries in the Caribbean Basin, which includes, among others, Cuba, Jamaica, Trinidad and Tobago, the Bahamas, the Dominican Republic, Barbados, Aruba, Haiti, the Netherlands Antilles, the Commonwealth of Puerto Rico, Mexico, Honduras, Guatemala, Belize, Costa Rica, Panama, Colombia, the United States and Venezuela. The Fund invests at least 80% of its total assets in equity and equity-linked securities of issuers, which engage in substantial trade with, and derive substantial revenue from, operations in the Caribbean Basin Countries (“Caribbean Basin Companies”). See “Investment Objective and Policies.” Such securities include, but are not limited to, common stock, preferred stock, debt securities convertible into equity, warrants, options and futures. An investment in the Fund is not appropriate for all investors and should not constitute a complete investment program. No assurances can be given that the Fund’s objective will be achieved. As of the Record Date, the Fund had 3,713,071 shares of common stock outstanding. The Fund’s common stock trades on the NASDAQ Capital Market under the symbol “CUBA.” The average weekly trading volume of the common stock on the NASDAQ Capital Market during the fiscal year ended was approximately shares. As of , the aggregate net assets of the Fund were approximately $ million. Information Regarding the Adviser and Custodian, Transfer Agent, Dividend Disbursing Agent, and Registrar Herzfeld/CUBA, a division of Thomas J. Herzfeld Advisors, Inc.has acted as the investment adviser to the Fund since the Fund’s inception in 1993. The Fund pays the Adviser a monthly fee at the annual rate of 1.45% of the Fund’s average daily net assets. See “Management of the Fund - Investment Adviser.” State Street Bank and Trust Company acts as custodian for the Fund’s assets. State Street Bank and Trust Company also serves as the Fund’s transfer agent, dividend/distribution disbursing agent, dividend reinvestment plan agent and as registrar for the Fund’s common stock. For its services as custodian, the Fund currently pays State Street Bank and Trust Company a monthly fee of $7,000. For its services as transfer agent, dividend reinvestment plan agent and registrar for the Fund’s Common Stock, the Fund currently pays State Street Bank and Trust Company a monthly fee of $2,000 plus related expenses. Risk Factors and Special Considerations Risk is inherent in all investing. The following discussion summarizes some of the risks that a potential holder of the Fund’s Common Stock should consider before deciding whether to invest in the Fund’s Common Stock. For additional information about the risks associated with investing in the Fund’s Common Stock, see “Risk Factors and Special Considerations.” General. The Fund is a non-diversified, closed-end investment company designed primarily as a long-term investment and not as a trading tool. The Fund invests generally in a portfolio of Caribbean Basin Companies. An investment in the Fund may be speculative and involves a high degree of risk. The Fund should not constitute a complete investment program. Due to the uncertainty in all investments, there can be no assurance that the Fund will achieve its investment objective. The Fund’s Shares do not represent a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any governmental agency. -5- Dilution/Non-Participation in Offer Record Date Stockholders who do not fully exercise their Rights including the Over-Subscription Privilege described in the section of this prospectus entitled “The Offering - Over-Subscription Privilege,” will, at the completion of the Offer, own a smaller proportional interest in the Fund than if they exercised their Rights. If the Subscription Price per share is below the then current NAV per share, stockholders will experience an immediate perhaps substantial dilution of the aggregate NAV of their shares of Common Stock if they do not participate in the Offer and will experience a reduction in the NAV per share whether or not they participate in the Offer. The Fund cannot state precisely the extent of this dilution (if any) if stockholders do not exercise their Rights because the Fund does not know what the NAV and price per share will be at the time of the Offer or what proportion of the Rights will be exercised. Assuming, for example, that all Rights are exercised, the Estimated Subscription Price is $ and the Fund’s NAV per share is $, the Fund’s NAV per share (after payment of estimated offering expenses) would be [increased/reduced] by approximately $ per share.] See “Risk Factors and Special Considerations- Dilution of Net Asset Value and Effect of Non-Participation in the Offer” Discount From NAV Shares of closed-end funds frequently trade at a market price that is less than the value of the net assets attributable to those shares (a “discount”). The possibility that the Fund’s shares will trade at a discount from NAV is a risk separate and distinct from the risk that the Fund’s NAV will decrease. The risk of purchasing shares of a closed-end fund that might trade at a discount or unsustainable premium is more pronounced for investors who wish to sell their shares in a relatively short period of time after purchasing them because, for those investors, realization of a gain or loss on their investments is likely to be more dependent upon the existence of a premium or discount than upon portfolio performance. Caribbean Basin Countries Investing in the securities of non-U.S. issuers involves certain risks and considerations not typically associated with investing in securities of U.S. issuers. These risks include currency fluctuations, political and economic risks, including nationalization and expropriation, reduced levels of publicly available information concerning issuers and reduced levels of government regulation of foreign securities markets. Also, investment in Caribbean Basin Countries may involve special considerations, such as limited liquidity and small market capitalization of the Caribbean Basin securities markets, currency devaluations, high inflation and repatriation restrictions. Equity Securities Risk Consistent with its objective, the Fund will invest a substantial portion of its assets in equity securities of Caribbean Basin Companies. Equity securities, such as common stock, generally represent an ownership interest in a company. An adverse event, such as an unfavorable earnings report, may depress the value of a particular equity security held by the Fund. Also, the prices of equity securities, particularly common stocks, are sensitive to general movements in the stock market. The Fund’s share price can fall because of weakness in the markets in which it invests, a particular industry or specific holdings. Markets as a whole can decline for many reasons, including adverse political or economic developments, changes in investor psychology, or heavy institutional selling. The prospects for an industry or company may deteriorate because of a variety of factors, including disappointing earnings or changes in the competitive environment. Investments in futures and options, if any, are subject to additional volatility and potential losses. -6- Cuba Specific Issues Investment in Cuban securities or any investment in Cuba directly or indirectly is currently prohibited under U.S. law. There can be no assurances that the U.S. trade embargo against Cuba will ever be lifted or eased or, if and when such a normalization commences, that the Adviser will be able to identify direct investments in issuers domiciled in Cuba that are acceptable for the Fund. However, if investment in securities issued by companies domiciled in Cuba were to be permitted under U.S. law, certain considerations not typically associated with investing in securities of U.S. companies should be considered, including: (1) restrictions on foreign investment and on repatriation of capital invested in Cuba; (2) unstable currency exchange and fluctuation; (3) the cost of converting foreign currency into U.S. Dollars; (4) potential price volatility and lesser or lack of liquidity of shares listed on a securities market (if one is established); (5) continued political and economic risks including a new government that if not properly stabilized may lead to the risk of nationalization or expropriation of assets and the risk of civil war; (6) the absence of a developed legal structure governing private property; (7) the absence of a capital market structure or market oriented economy; and (8) the difficulty of assessing the financial status of particular companies. “Non-diversified” Investment Company As a “non-diversified” investment company, the Fund’s investments involve greater risks than would be the case for a similar diversified investment company because the Fund is not limited by the Investment Company Act of 1940, as amended (the “1940 Act”), in the proportion of its assets that may be invested in the assets of a single issuer. Although the Fund is not diversified for the purposes of the 1940 Act, it must maintain a certain degree of diversification in order to comply with certain requirements of the Code, applicable to regulated investment companies. See “Risk Factors/Special Considerations” and “Taxation.” Management Risk The Adviser’s judgment about the attractiveness, relative value or potential appreciation of a particular security or investment strategy may prove to be incorrect. Dividends and Distributions The Fund distributes annually to its stockholders substantially all of its net investment income and net short-term capital gains. The Fund determines annually whether to distribute any net realized long-term capital gains in excess of net realized short-term capital losses. See “Dividends and Distributions: Dividend Reinvestment Plan” and “Taxation.” Certain Charter Provisions The Fund’s Articles of Incorporation include provisions that could have the effect of: inhibiting the Fund’s possible conversion to open-end status; limiting the ability of other entities or persons to acquire control of the Fund or to change the composition of its Board; and depriving stockholders of an opportunity to sell their shares at a premium over prevailing market prices by discouraging a third party from seeking to obtain control of the Fund. See “Description of Common Stock.” Market Disruption Risk Certain events have had a disruptive effect on the securities markets, such as terrorist attacks, war and other geopolitical events, hurricanes, droughts, floods and other disasters. The Fund cannot predict the effects of similar events in the future on the markets or economies of Caribbean Basin Countries. -7- Fee Table Stockholder Transaction Expenses: Sales Load None Expenses of the Offer (as a percentage of offering price) % Dividend Reinvestment Plan Fees None Annual Expenses (as a percentage of net assets attributable to common shares): Management Fees 1.45% Other Expenses (1) % Acquired Fund Fees and Expenses (2) % Total Annual Expenses % “Other Expenses” does not include expenses of the Fund incurred in connection with the Offer, estimated at $. However, these expenses will be borne by the holders of the shares of Common Stock of the Fund and result in a reduction in the NAV of the shares of Common Stock. Fees and expenses incurred indirectly as a result of investment in shares of one or more “Acquired Funds,” which include (i) investment companies, or (ii) companies that would be an investment company under Section 3(a) of the 1940 Act except for exceptions under Sections 3(c)(1) and 3(c)(7) under the 1940 Act. Cumulative Expenses Paid for the Period of: Example 1 year 3 years 5 years 10 years An investor would pay the following expenses on a $1,000 investment, assuming a 5% annual return: $ The foregoing Fee Table and Example are intended to assist investors in understanding the costs and expenses that an investor in the Fund will bear directly or indirectly. “Other Expenses” are based on estimated amounts for the current fiscal year. See “Management of the Fund” for additional information. The Example assumes the reinvestment of all dividends and distributions at NAV and an expense ratio of % . The tables above and the assumption in the Example of a 5% annual return are required by SEC regulations applicable to all investment companies. The Example should not be considered a representation of past or future expenses or annual rates of return and actual expenses or annual rates of return may be more or less than those assumed for purposes of the Example. In addition, while the Example assumes the reinvestment of all dividends and distributions at NAV, participants in the Dividend Reinvestment Plan may receive shares purchased or issued at a price or value different from NAV. See “Dividends and Distributions; Dividend Reinvestment Plan.” -8- FINANCIAL HIGHLIGHTS The table below sets forth selected data for a share of Common Stock outstanding for each period presented. The information for the fiscal years ended 2013, 2012, 2011, 2010, and 2009 contained in the table has been audited by , the Fund’s independent registered public accounting firm. Audited financial statements for the Fund for the fiscal year ended June 30, 201[3], are included in the Annual Report to stockholders. The Annual Report to stockholders is available without charge by calling (800) TJH-FUND. Year Ended June 30, Six Months Ended December 31,2013 (unaudited) Per Share Operating Performance (For a share of capital stock outstanding for each time period indicated) Net asset value, beginning of year $ Operations: Net investment loss(1) Net realized and unrealized gain (loss) on investment transactions (1) ) ) Total from investment operations ) ) Distributions: From net investment income ) From net realized gains ) Total distributions ) Net asset value, end of year $ Per share market value, end of year $ Total investment return (loss) based on market value per share % % %) % %) %) Ratios And Supplemental Data Net assets, end of year (in 000’s) $ Ratio of expenses to average net assets % Ratio of net investment loss to average net assets %) %) %) %) %) %) Portfolio turnover rate 14
